                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



RACHEL PINKSTON,

             Plaintiff,
v.                                                     Case No. 8:18-cv-2651-T-33SPF
UNIVERSITY OF SOUTH FLORIDA
BOARD OF TRUSTEES, RANDY
LARSEN, DAVID MERKLER, JUDY
GENSHAFT, and ERIC EISENBERG

             Defendants.
                                        /

                                       ORDER
       Before the Court are Defendant University of South Florida Board of Trustees’

motions to compel Plaintiff to provide proper responses to Defendant’s first set of

interrogatories and requests for production (“Motions to Compel”) (Docs. 135 & 136),

and Defendant’s motion to sanction Plaintiff for failing to attend to her deposition

(“Motion for Sanctions”) (Doc. 148). Upon consideration, Defendant’s Motions to

Compel are granted with modifications, and Defendant’s Motion for Sanctions is

deferred.

       Defendant served Plaintiff with its First Set of Interrogatories and Request for

Production of Documents on June 5, 2019. On July 15, 2019, Plaintiff served Defendant

with her objections and responses to Defendant’s requests. Defendant argues that

Plaintiff’s objections are untimely and have been waived, and that they are improper.
Therefore, Defendant asks the Court to compel Plaintiff to answer interrogatories Nos. 1,

2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 16, 17, and to produce the information and documents

identified in Defendant’s request for production Nos. 3, 6, 7, 12, 13, 14, 15, 16, 19, 21,

and 22. Defendant also requests attorney’s fees associated with bringing its motions.

       Plaintiff objects to the interrogatories and requests for production on the basis that

the information sought by Defendant is equally available to Defendant; is in Defendant’s

possession or can be found in Plaintiff’s pleadings; is overbroad, ambiguous, or irrelevant;

and seeks confidential or privileged information.         Similarly, Plaintiff argues that

Defendant’s Motions to Compel should be denied because they seek duplicative

information in Defendant’s possession and Defendant failed to confer with Plaintiff before

filing the motions.

       In addition to serving interrogatories and requests for production, on June 28,

2019, Defendant e-mailed Plaintiff requesting her available dates for a deposition.

Plaintiff failed to respond to this e-mail. Defendant then reiterated its request on July 8,

2019 and July 15, 2019. Plaintiff responded to both e-mails challenging the need for a

deposition and arguing that the Court’s Case Management and Scheduling Order directed

the parties to stipulate facts rather than to use depositions in this case. On July 31, 2019,

and based on Plaintiff’s failure to provide Defendant with her available dates for a

deposition, Defendant noticed Plaintiff’s deposition in Tampa, Florida, for August 21,

2019. Plaintiffs deposition notice was e-mailed to Plaintiff the same day. Plaintiff

responded questioning again the need for the deposition but failed to clearly express

whether she was unavailable for the deposition. On August 21, 2019, Defendant’s counsel



                                             2
traveled to Tampa to conduct Plaintiff’s deposition. Plaintiff failed to appear. As a result,

Defendant asks the Court to dismiss Plaintiff’s lawsuit with prejudice or to severely

sanction Plaintiff in accord with Rule 37(b)(2)(A)(ii)-(iv). The Court will address each of

Defendant’s motions in turn.

       I.      Defendant’s Motions to Compel

       Motions to compel discovery are committed to the sound discretion of the trial

court. See Commercial Union Ins. Co. v. Westrope, 730 F.2d 729, 731 (11th Cir. 1984). With

respect to requests for production, “[t]he party to whom the request is directed must

respond in writing within 30 days after being served.” Fed. R. Civ. P. 34(b)(2)(A).

Likewise, a party upon whom interrogatories have been served has thirty days to respond

either by filing answers or objections to the propounded interrogatories. Fed. R. Civ. P.

33(b). A party seeking discovery may move for an order compelling and answer or

production if a party fails to answer an interrogatory or produce documents. Fed. R. Civ.

P. 37(a)(3)(B)(iii) and (iv).

      A party’s failure to timely object to interrogatories, production requests, or other

discovery efforts, waived whatever objections she might have. Parekh v. CBS Corp.,

618CV466ORL40TBS, 2018 WL 5717428, at *2 (M.D. Fla. Nov. 1, 2018) (citing Bailey

Indus., Inc. v. CLJP, Inc., 270 F.R.D. 662, 668 (N.D. Fla. Sept. 30, 2010); Bailey v. City of

Daytona Beach Shores, 286 F.R.D. 625, 627 (M.D. Fla. Oct. 23, 2012)). Courts may excuse

a party from her untimely responses for good cause. Id. (citations omitted).

      Boilerplate or general objections are improper and constitute a waiver of the

objections to the discovery sought. See Spencer v. City of Orlando, Florida, No. 6:15-cv-345-



                                             3
Orl-37TBS, 2016 WL 397935, at *2 (M.D. Fla. Feb. 2, 2016) (concluding that objections

that are “are too vague and nonspecific” fail to “preserve any objection to the requested

discovery”). An objection stating that an interrogatory or request for production is

overbroad or unduly burdensome without further explanation is an improper objection.

See Zurich Am. Ins. Co. v. Hardin, No. 8:14-CV-775-T-23AAS, 2019 WL 3082608, at *4–5

(M.D. Fla. July 15, 2019); Siddiq v. Saudi Arabian Airlines Corp., No. 6:11–cv–69–Orl–

19GJK, 2011 WL 693685, at *3 (M.D. Fla. Dec. 7, 2011); Miner, Ltd v. Keck, No.

619CV722ORL41TBS, 2019 WL 2869063, at *2 (M.D. Fla. Jul. 3, 2019). Similarly, an

objection stating merely than an item or information may be available from another source

is an improper objection. See Mayan v. Mayan, No. 615CV2183ORL18TBS, 2017 WL

1426631, at *3 (M.D. Fla. Apr. 21, 2017); Wiand v. Wells Fargo Bank, N.A., No. 8:12-CV-

557-T-27EAJ, 2013 WL 6170610, at *5 (M.D. Fla. Nov. 22, 2013); Central Transport Int’l,

Inc. v. Global Advantage Distrib., Inc., No. 2:06–401–FtM–29SPC, 2007 WL 3124715, at *2

(M.D. Fla. Sep. 11, 2007).

       Further, an objection asserting a privilege without stating which privilege is at issue

for each request lacks specificity and is improper. See In re Pimenta, 942 F. Supp. 2d 1282,

1290 (S.D. Fla. 2013) (“Blanket assertions of privilege before a district court are usually

unacceptable.”); Maryland Cas. Co. v. Shreejee Ni Pedhi’s, Inc., No. 3:12–cv–121–J–34MCR,

2013 WL 3353319, at *4 (M.D. Fla. July 2, 2013) (finding that the objecting party “has

the burden to demonstrate the work product doctrine applies and failed to make its work

product objection with any specificity.”). In addition, a party asserting a privilege,

including pro se litigants, must “describe the nature of the documents” not disclosed “in a



                                              4
manner that, without revealing information itself privileged or protected, will enable other

parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii); see Curry v. HSBC N.A. Holdings,

Inc., No. 8:14-CV-2420-T-30JSS, 2015 WL 12843842, at *5 (M.D. Fla. Sept. 24, 2015)

(acknowledging that some courts have found pro se plaintiffs entitled to a degree of work-

product protection, but requiring the production of a privilege log to determine whether

the doctrine applies to the documents withhold by the pro se litigant).

       Plaintiff’s served Defendant with her objections and responses ten day after the

responses were due and has not established good cause for the delay. As a result,

Plaintiff’s objections were waived. See Parekh, 2018 WL 5717428, at *2. Additionally,

Plaintiff’s objections lack specificity and are improper. For example, Plaintiff makes

boilerplate objections to interrogatories Nos. 4, 6, 9, 10, 11 as overbroad, and to

interrogatories Nos. 1, 2, 3, 5, 9, 10, 11, 12, 16 on the basis that the information requested

is available to both parties or can be found in Plaintiff’s pleadings and other Court filings.

Similarly, Plaintiff asserts the work-product doctrine as to requests for production Nos. 3,

7, 12, 13, 14, but fails to provide the Court with a privilege log. Accordingly, Defendant’s

Motions to Compel are due to be granted with the following exceptions.

       With respect to the request for Plaintiff’s social security number in interrogatory

No. 1, Plaintiff is required to provide only the last four digits of her social security number.

Plaintiff shall provide all other information requested in interrogatory No. 1. As to

interrogatory No. 4, Plaintiff is required to provide information related to criminal

convictions for a crime of dishonestly, rather than to provide information as to any

“criminal action.” As to request for production No. 19, Plaintiff is required to produce all



                                               5
the listed information in her possession, custody, or control. However, Plaintiff is not

required to “execute the attached IRS Form 4506T and return the same with [her]

responses.” Rule 34 of the Federal Rules of Civil Procedure requires a party to produce

“documents and things,” but does not require a party to execute a release. See Graham v.

Carroll, No. 5:10-CV-00065-RS-GRJ, 2011 WL 855331, at *1 (N.D. Fla. Mar. 9, 2011)

(discussing medical releases and stating that Rule 34 requires a party to produce all

“documents and things” over which the party has “possession, custody or control” but

not to execute a release unless the Plaintiff wishes to do so voluntarily).

       As to Defendant’s request for attorney’s fees, Rule 37(a)(5) of the Federal Rules

Civil Procedure, provides in relevant part:

       If the motion is granted -- or if the disclosure or requested discovery is
       provided after the motion was filed -- the court must, after giving an
       opportunity to be heard, require the party . . . whose conduct necessitated
       the motion, the party or attorney advising such conduct, or both to pay to
       the movant’s reasonable expenses incurred in making the motion, including
       attorney's fees. But the court must not order this payment if:

              (i)     the movant filed the motion before attempting in good faith
                      to obtain the disclosure or discovery without court action;
              (ii)    the opposing party's nondisclosure, response, or objection
                      was substantially justified; or
              (iii)   other circumstances make an award of expenses unjust.

Fed. R. Civ. P. 37(a)(5)(A); see also Devaney v. Cont’l Am. Ins. Co., 989 F.2d 1154, 1159

(11th Cir. 1993) (noting that “[t]he rule was toughened in 1970 to mandate that expenses

be awarded unless the conduct of the losing party or person is found to have been

substantially justified.”). “Substantially justified means that reasonable people could

differ as to the appropriateness of the contested action.” Hill v. Emory Univ., 346 F. App’x

390, 392 (11th Cir. 2009) (per curiam) (quoting Maddow v. Procter & Gamble Co., Inc., 107


                                              6
F.3d 846, 853 (11th Cir. 1997)) (internal quotation marks omitted). “The burden of

establishing substantial justification is on the party being sanctioned.” Sigurdsson v.

DiCarlantonio, 6:12-CV-920-ORL-TBS, 2013 WL 5954740, at *2 (M.D. Fla. Nov. 7, 2013)

(quoting Telluride Mgmt. Sols., Inc. v. Telluride Inv. Grp., 55 F.3d 463, 466 (9th Cir.

1995), abrogated on other grounds by Cunningham v. Hamilton Cty., 527 U.S. 198 (1999)).

       Here, the Court finds that Plaintiff’s responses and objections are not substantially

justified, and that under the totality of the circumstances an award of expenses would be

just. Therefore, Defendant’s request for attorney’s fees is granted.

       II.    Defendant’s Motion for Sanctions

       Under Rule 37(d), a district court may grant a motion for sanctions if a party fails

to attend his own deposition after being properly served with notice of the deposition.

Fed. R. Civ. P. 37(d)(1)(A)(i). A deposition is properly noticed, when the party seeking

to depose a person by oral questions, provides such person with a reasonable written

notice stating, “the time and place of the deposition and, if known, the deponent’s name

and address.” Fed R. Civ. P. 30(b)(l). Per the Local Rules, the written notice must be

provided to the deponent at least fourteen days before the date of the noticed deposition.

See M.D. Fla. Local Rule 3.02. Here, Defendant’s deposition notice to Plaintiff was

served on July 31, 2019, setting Plaintiff’s deposition for August 21, 2019, and indicating

the place of the deposition. Therefore, Plaintiff’s deposition was properly noticed.

       As previously stated, Defendant requests that the Court dismiss Plaintiff’s lawsuit

with prejudice for failure to appear at her deposition. Dismissal of the action is listed as

an appropriate sanction for a party’s failure to appear for her deposition. Fed. R. Civ. P.



                                             7
37(d)(3). “[T]he sanction of dismissal is a most extreme remedy and one not to be imposed

if lesser sanctions will do.” Kelly v. Old Dominion Freight Line, Inc., 376 F. App’x. 909, 913

(11th Cir. 2010) (citing Hashemi v. Campaigner Publ’ns, Inc., 737 F.2d 1538, 1538–39 (11th

Cir. 1984)). However, “the district court retains the discretion to dismiss a complaint

where the party’s conduct amounts to flagrant disregard and willful disobedience of the

court’s discovery orders.” Id. at 1539 (quotation omitted); see also LaFavors v. Thayer, 706

F. App’x. 489, 492 (11th Cir. 2017) (“Because dismissal is a drastic sanction, a district

court must first find that the party’s failure to comply with the relevant order was willful

or in bad faith and that lesser sanctions would not have sufficed”).

       Plaintiff’s response to Defendant’s Motion for Sanctions is due on September 11,

2019. Therefore, the Court will defer ruling at this time. In the meantime, the Court

orders Plaintiff to appear for a video deposition at 9:00 a.m., on September 24, 2019, 1 in

the Library Conference Room of the Office of the General Counsel for the University of

South Florida (located on the third floor of the Dr. Kiran Patel Center for Global

Solutions), 4202 E. Fowler Avenue, CGS 301, Tampa, Florida, 33620. See Johnson v. Bd.

of Regents of Univ. of Georgia, 263 F.3d 1234, 1269 (11th Cir. 2001) (“district courts [are

afforded] broad discretion over the management of pre-trial activities, including discovery

and scheduling.”). Failure to comply with the Court’s Order may result in sanctions,

including the dismissal of the case.




1
 To minimize travel and costs of both parties, the deposition is set to coincide with the
parties’ Court ordered mediation to take place on September 23, 2019, in Tampa, Florida
(Doc. 106).


                                              8
                                CONCLUSION

For the foregoing reasons, it is hereby ORDERED:

1. Defendant’s Motions to Compel (Docs. 135 & 136) are GRANTED.

2. Plaintiff shall serve Defendant with the requested discovery within ten (10) days

   of the date of this Order.

3. Defendant’s request for reasonable attorney’s fees is GRANTED.

4. Ruling on Defendant’s Motion for Sanctions (Doc. 148) is deferred.

5. Plaintiff shall appear to her deposition at 9:00 a.m., on September 24, 2019, in

   the Library Conference Room of the Office of the General Counsel for the

   University of South Florida (located on the third floor of the Dr. Kiran Patel

   Center for Global Solutions), 4202 E. Fowler Avenue, CGS 301, Tampa,

   Florida, 33620. Defendant shall be responsible for retaining a court reporter.

6. Plaintiff’s failure to comply with the Court’s order may result in sanctions,

   including the dismissal of her case.

   ORDERED in Tampa, Florida, September 9, 2019.




                                     9
